Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00844-CR

                                        Mathew Ray GOMEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                   Trial Court No. CCL-12-1963
                              Honorable Frank Follis, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 28, 2015

MOTION TO WITHDRAW GRANTED; AFFIRMED

           A jury found appellant Mathew Ray Gomez guilty of possession of marijuana – two ounces

or less. The trial court sentenced Gomez to one hundred and twenty days’ confinement and a

$1,000.00 fine. Gomez perfected this appeal.

           Gomez’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she raises no arguable points of error and concludes this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
                                                                                       04-13-00844-CR


1969). Gomez was provided with a copy of the brief and informed of his right to obtain a copy of

the appellate record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.

App.—San Antonio July 23, 1997, no pet.). Appointed counsel provided Gomez with a form

which he could sign, date, and file with this court in order to obtain a copy of the record. See Kelly

v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Gomez filed neither a request for the

record nor a pro se brief.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Gomez’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Gomez wish to seek further review of this

case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review.           Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.


                                                  Marialyn Barnard, Justice

Do Not Publish




                                                 -2-